 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., Incorporated and Ware-house,Mail Order,Office,Technical and Profes-sional Employees Union,Local No. 743,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Cases 13-CA-14534 and 13-RC-13728June 24, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn April 9, 1976, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Montgomery Ward &Co., Incorporated, Posen, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: A hearingin this consolidated proceeding was held on February 9,10, and 11, 1976, at Chicago, Illinois, based on a chargefiled against Montgomery Ward & Co., Incorporated, onJuly 23, 1975, by Warehouse, Mail Order, Office, Techni-cal and Professional Employees Union, Local No. 743, af-filiated with The International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-in called the Union, and a complaint issued by the actingRegional Director on October 30, 1975, alleging that theRespondent violated Section 8(a)(1) of the National LaborRelations Act, as amended, by soliciting and remedyingemployee grievances and by promising and granting bene-fits in conditions of employment and by threatening to re-frain from instituting a scheduled wage increase in order toinduce employees to refrain from engaging in or support-ing the Union.'Pursuant to Stipulation for Certification Upon ConsentElection executed in the representation case by the Re-spondent and the Union, and approved by the RegionalDirector for Region 13 on June 26, 1975, an election wasconducted among the Respondent's employees on July 25,1975. The unit in which the election was conducted consist-ed of: "All service, parts, clerical, sales, maintenance, ship-ping and receiving employees employed by the employer atitsPosen, Illinois, service facility; excluding professionalemployees, confidential employees, guards and supervisorsas defined in the Act." The tally disclosed that, of 102 validvotes counted, 49 votes were cast for the Petitioner, 53were cast against it, and 5 ballots were challenged. On Au-gust 1, 1975, the Union filed timely objections to conductaffecting the results of the election with the Regional Di-rector. The Respondent contends that the Union failed toserve a copy of the objections upon the Respondent on orbefore August 1. On October 31, 1975, a report on objec-tions and challenges and order consolidating cases and no-tice of hearing on objections issued That report disposedof the challenges by finding, pursuant to a stipulation ofthe parties, that one challenged voter was ineligible to voteand that the remaining challenges were no longer determi-native of the results of the election. Because of the identityof issues in the objections and the unfair labor practicesalleged the Regional Director ordered the two cases con-solidated for hearing before an Administrative Law Judge.On the entire record in this case, including my observa-tion of the witnesses and after due consideration of thebriefs submitted by Respondent, General Counsel, and theUnion I make the following.1The complaint was amended at the hearing to allege as additional agentsof the Respondent Patrick A Favuzzo, assistant service manager, DonaldHarvey, service manager, and Jack B Brousard assistant labor relationsdirectorTheir status is not in dispute, and I find that at all times materialherein they acted as agents of Respondent within the meaning of Sec 2(13)and (11) of the Act2On March 15, 1976, the General Counsel moved to reopen the recordfor the purpose of consolidating the instant case with a proceeding in Case13-CA-15118 wherein complaint had issued on March 9, 1976 The lattercase involved the Respondent and similar allegations of 8(a)(I) conduct butat a different unit and different geographical location No indication wasgiven as to the relevance of evidence adduced in the instant proceeding toCase 13-CA-15118 On March 24, 1976, 1 denied the motion on the groundthat sufficient justifiable reason was not given to delay issuance of a deci-sion in this matter225 NLRB No. 15 MONTGOMERY WARD & CO, INCORPORATED113FINDINGS OF FACTIng room. The choice of Harvey's office for these preelec-tionmeetings was made by Brousard Brousard, an attor-I.THE BUSINESS OF THE RESPONDENTney, testified that he is responsible for labor relations forRespondent is an Illinois corporation which maintainsitsprincipal office and place of business at MontgomeryWard Plaza, Chicago, Illinois. It is engaged in the retailsale of merchandise and maintains a service center locat-ed at 14736 South Campbell, Posen, Illinois (herein calledPosen service center). During the 12 months preceding theissuance of complaint herein, a representative period, Re-spondent sold and distributed merchandise in a gross valuewhich exceeded $500,000, and, during the same period oftime, purchased and received goods and materials valuedin excess of $50,000 from outside the State of Illinois. Re-spondentis anemployer engaged in commerce within themeaning of the Act and it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn January 1975, the Respondent transferred its Gary,Indiana, service center to Posen, Illinois. The Posen servicecenter employs technicians who make service calls in cus-tomers' homes pursuant to repair work guaranteed underappliance warranties as well as other repair work. The out-side technicians comprise various departments dependingupon the type of product that is serviced; i.e., television,washer-dryers, lawnmowers, tractors, etc. Also employedat the service center are technicians who perform work onappliances which are brought in for service. In addition tothese outside and inside technicians the service center alsoemploys telephone solicitors for the purpose of contactingcustomers to induce them to purchase service contracts.Additionally, various clerical and data processing employ-ees are employed at the center The manager of the servicecenter is Ronald Harvey who is assisted by Patrick Favuz-zo, the assistant manager.Respondent is alleged to have violated the Act and en-gaged in election interference by the conduct of its assis-tant labor relations manager, Jack Brousard, and ServiceManager Harvey in the manner in which these two individ-uals conducted a series of employees' meetings on July 21,22, 23, the Monday, Tuesday, and Wednesday precedingthe Friday election of July 25, 1975. On those 3 days aseries of about 12 meetings of groups of employees rangingin numbers from 6 to 12 were held in Harvey's office. Theemployees were invited by Assistant Manager Favuzzo,and the meetings were presided over by Brousard after afew introductory remarks by Harvey. Depending upon thesubject matter raised, Harvey participated to some extentin the meetings. The meetings were scheduled for periodsof time not to exceed 90 minutes and generally averagedabout an hour. Although the Respondent conducts regular,weekly meetings among its technicians, such meetings arenormally conducted in the combination lunchroom-train-the Respondent and that his duties consist of representingthe Respondent in labor negotiations as well as grievanceand arbitration cases arising from contracts which havebeen negotiated.Also part of his duties are those of"counter-organization activities of the company." In fulfill-ing those latter duties Brousard has found that the smallergroup meetings are preferable because they are "morecomfortable in getting across what I want," and that em-ployees are "more responsive." Upon cross-examination hetestified that his preference for smaller groups is based inpart upon the fact that employees asked more questions insmaller groups. In selecting Harvey's office Brousard alsoconcluded that the lunchroom-training room would besubject to interruptions in view of the presence of vendingmachines in the room and the disinclination of the employ-er to tell its employees to refrain from using the area duringthat period of time. The election was held in the training-lunchroom. Harvey's office which had been utilized in thepast for employee discipline and for ratings of employeeswas never used for the- purpose of conductingmeetings.Furthermore, the regular meetings conducted in the lunch-room-training room were conducted for the purpose ofmaking announcements to employees with respect tochanges in employer procedures and company policy.There is no evidence that in either private meetings or inthe general meetings conducted of the technicians, occa-sionally attended by clericals, that the employer had en-gaged in solicitation of employees' complaints or griev-ances prior to the week of July 21, 1975.As the employees were seated in a circular arrangementaround the manager's desk, Harvey commenced eachmeeting by introducing Brousard who sat to his side. Har-vey described Brousard's position with the company andtold them that he was there to answer any questions theymay have regarding the upcoming election. What Brous-ard, and on occasion Harvey, stated at those meetings issubject to varying versions, but essentially the GeneralCounsel's witnesses' testimony tracks the account as givenby Brousard. Brousard stated that he explained the me-chanics of the election procedure, that he had with him acopy of the notice of election, and he described specificallythe voting procedures. Other than a copy of the notice ofelection he had no prepared text, but he did bring with himmaterial upon which he could take notes as themeetingprogressed. The area of greatest factual disputecentersupon the transition from these opening remarks to thephase of the meetings wherein employees raised a series ofcomplaints concerning working conditions. In oral argu-ment and in brief Respondent takes the position that it didnot solicit grievances at these meetings, but rather the is-sues that were raised at themeetingshad been raised in theUnion's campaign propaganda which preceded the meet-ings, and that Brousard was "put on the spot" by unionprotagonists who came to the meetings for the purpose ofspecifically raising grievances and complaints. Thus, Har-vey testified that questions from employees "started pop-ping into the conversation." The Respondent introducedinto evidence certain union campaign propaganda in sup- 114DECISIONSOF NATIONALLABOR RELATIONS BOARDport of its argument. Harvey testified that he was familiarwith this literature and in possession of it prior to the meet-ings.On cross-examination he conceded that such wasclearly impossible because the face of some leaflets indi-cates that they could not have been distributed prior to themeeting. Harvey revealed himself to be completely lackingin candor, not only with respect to his testimony regardingthe union literature, but by the evasiveness in which heresponded to questions concerning the transition of themeeting from one of exposition of election mechanics tothat of a raising of employees' questions and complaints.Brousard testified that after he touched upon the mechan-ics of voting that he told the employees: ". . . I didn'tunderstand why you want a union since you are getting thesame thing as the people at Rosemont " The Rosemontservice center is what is called a tandem or sister servicecenter at Rosemont, Illinois, which is currently representedby the Union Although Brousard testified that he did notsolicit grievances or complaints of employees he concededthat at the beginning of each of his meetings he told em-ployees that: "the meetings were open and I welcome theirquestions, their observations, their arguments, their con-cerns, anything they wanted to talk about and we got a lotof discussion."A series ofwitnessescalled by the General Counsel testi-fied to essentially the same version with some variation.Thus testified parts clerk Cheryl Duck: "[he said] that hecouldn't see how he wanted it [the Union] . . . we hadeverything that Rosemont had"; TV repairman Henry Till-man: "there must be some reason that we would go to theextent of trying to get a union . . . must be some dissatis-faction in the group since we have the same benefits asRosemont." Some employees testified to a much more ex-plicit solicitation of employee concern. Inside appliance re-pairman John Ciszon testified that Brousard "asked whatkind of beefs" the employees had. Several other employeessimilarly testified to an explicit solicitation of complaints.Their testimony, however, is extremely vague, cryptic, andbereft of the context of the comments. I therefore concludethat the statement of Brousard which precipitated the dis-cussion of complaints occurred precisely as Brousard hadtestified; that is, he told them the meeting was wide open,welcomed them to express their concerns, and expressed awonderment as to what could be gained by union represen-tation. I find the total context of the situation to be nonrhe-torical.It is clear that Brousard did not have a gripe sessionforced upon him as suggested by Respondent's argument,but rather his opening remarks were calculated to elicit averbalization of employee grievances which he admittedwere known to him to exist prior to the meetings.Brousard's decision to allot 90 minutes to each meetingdespite the fact that explaining election mechanics tookfrom 15minutesto half an hour proved to be quite far-sighted inasmuch as a discussion of employees' complaintsfilled the greater portions of the meetings thus expandingthem to an average of an hour and some beyond that. Awide variety of employees' questions, concerns, and com-plaintswere then raised at these meetings followingBrousard's opening statement. Both Brousard and Harveytestified that no promises were made to remedy any of thecomplaints, nor were promises made to institute benefits.However, Brousard took notes as employees registeredtheir complaints and, either he or Harvey, at the very leastpromised to "look into it," "check it," or "consider it." Avery critical element of Brousard's message was that theemployees were receiving the same benefits as the Rose-mont service unit which was represented by the sameunion, and that employees would have nothing to gainfrom voting for the Union. He stated he was particularlydisturbed when the raising of some of the complaints dis-closed that, in some cases, Posen did not have the samebenefits as Rosemont. Upon discovering this Brousard tes-tified that he became very upset with Harvey for not advis-ing him beforehand of the differences. Some of the com-plaints registered were as follows: technicians upon beingnewly hired at Rosemont were issued handtools at the ex-pense of the employer but not at Posen; technicians werebeing assigned too many service calls and were unable tofinish their assigned calls within the normal workday, and,unlike the Rosemont unit, they were required at Posen tocontact the customer and reschedule their own calls in-stead of having an office clerical fulfill that function; un-likeRosemont, Posen service technicians were compelledto accept single assignments in high crime areas instead ofhaving a fellow employee accompany them; technicianswere not being compensated time and a half for work per-formed after an 8-hour day unless advanced clearance wasgiven which was alleged to be a rarity; the employer didnot communicate with its employees and was not interest-ed in its employees' grievances; and, finally, the telephonesolicitors complained that they were not receiving the samerate of commission upon selling a service contract as tele-phone solicitors at Posen Finally, a question was raised asto whether the employees at Posen would get their regu-larly scheduled cost-of-living and wage increase. Brousardrepeatedly reinforced a statement to the employees that itwas the employer's policy to grant them the same benefitsas Rosemont and that policy would be followed. It is clearfrom the record that the employees were informed that theemployer would look into its complaints and that the poli-cy of uniformity would be enforced if the Union did notwin the election. The logical inference to be made from hisremarks was that if the Union lost the election whateverbenefits that Rosemont had that Posen did not have wouldbe effectuated at Posen. Thus Brousard testified: "I saidthat if the union did not get in they would continue toreceive the same treatment and benefits as the employeesat Rosemont, yes."After each meeting Brousard went over all the com-plaints that were raised and discussed them with ManagerHarvey. As Brousard testified on cross-examination: "Iwould have discussed almost all of them, that was the rea-son, you know I don't listen tothosethingsidly,we dis-cussed almost everything that was raised at those meet-ings."With respect to the complaint of lack ofcommunication Brousard testified on cross-examination:"I told Harvey we should listen to the techniques-weshould use those meetings for employee communications-one of the main complaints-that there was a lack of com-munication between-technicians-and their immediatesupervisors and I expected that he should do something MONTGOMERY WARD & CO, INCORPORATED115about it." Both Brousard and Harvey denied making anypromise to set up regular grievance sessions, and that theconversation between Harvey and Brousard occurred afterthe meeting according to Brousard. According to the testi-mony of Harvey and Brousard their response was alwaysin the nature of "we will look into it." However, as indi-cated, Brousard was extremely upset over that particularcomplaint and viewed it as one of the foremost of the com-plaints.Harvey's testimony was that he was surprised bythis complaint and that he stated to employees in the meet-ing: "Well my door has always been open. If you got aproblem the door is always open." Service technician Rob-ert Sell testified that when in his meeting one technicianraised as a complaint the lack of communication Brousardturned to Harvey and asked "what seems to be the prob-lem." Harvey indicated that he didn't think there was aproblem and then Brousard stated "they could set up abitch session like a grievance session and straighten out theproblems" to which Harvey did not respond. In view ofSell's vivid recollection of this incident which is in accordwith Brousard's testimony of chagrin and displeasure withHarvey, I credit Sell's version of Brousard's statement.However, I think that, under the circumstances, even underBrousard's version, there was an implicit promise to correctthe situation. There is no evidence that a regular grievancesession was actually set up either before or after the elec-tion.With respect to the handtools complaint, outside TV re-pairman Tillman testified that Harvey stated: "This is aminor situation that could be taken care of." Brousard tes-tified that the issuance of handtools to technicians whichindeed had been occurring at Rosemont was contrary tothe national policy of the Respondent. However, at themeeting, according to Brousard's own testimony, he didnot tell the employees of the company's national policy inthis regard but merely stated that he would "look into it."On cross-examination he explained that the reason hewould look into it was for purposes of his own credibilitysince he had been stating that everthing was the same attandem units. There was no subsequent change with re-spect to this policy at Posen before or after the election.With respect to complaints that employees were not re-ceiving the same amount of overtime compensation as Po-sen,Harvey and Brousard testified that the policy in thisregard was identical at both the units and this was whatthey responded at the meetings Harvey also testified thatto every complaint he or Brousard promised: "to look intoit."The evidence is insufficient to conclude that anychange in practice was effectuated regarding overtime.With respect to the scheduling of too many calls, theuniform response again by Harvey and Brousard was thatthey would look into it. They did look into it, found nodisparity and no changes were made The evidenceis insuf-ficient to indicate that the disparity did exist or that anymeaningful change was made in regard to the number ofcalls assigned.With respect to the scheduling of calls Brousard conced-ed that this was a general policy that was peculiar to themanager of the individual service unit and varied from unitto unit across the country. Some managers felt that theoffice should reschedule calls whereas other managers feltthat the individual serviceman should call his own custom-er and reschedule a call that he was not able to completeduring his workday. However, Brousard did not tell this tothe employees when a complaint was raised, But merelystated: "I said I'd look into it." Similarly, Harvey acknowl-edged that his response was that he did not know for a factthat Rosemont had their calls scheduled by the office but"I would look into it and find out." After checking withRosemont he found out that it was a fact that reschedulingwas handled from the office. Within a week afterthe elec-tionat a general meeting ofservicemen,Harvey an-nounced to the technicians that all rescheduling was to bedone by the dispatcher of the office.With respect to the complaint that more than one techni-cian should be assigned to a call in a highcrime area,Henry Tillman credibly testified that Harvey's initial re-sponse was that byassigningone man only one man endedup getting "beat up." Whereupon Brousard retorted thathe would "hate to be that one man." Thereupon, Harveystated that in the past no one had asked him for a partneron such an assignment and that had they done so theywould have been granted permission.With respect to the complaint raised by the telephonecontract solicitors that the rate of commission varied fromthat at Rosemont, the Respondent not only looked into itbut accommodated the desires of its contract solicitorsupon inquiring specifically of those desires, and changedits rate of commission policy at Posen to conform to thatgranted at Rosemont within a day or so after learning ofthe disparity at a point in time which preceded the election.It appears that there was a different rate ofcommissionthat was being granted for sales of regular service contractsfor individual appliances and the so-called golden con-tractswhich covered a multitude of appliances The ratesof commission did not comport to that paid at Rosemont.Rosemont paid no commission for "golden contracts," but5 percent on regular contracts. Posen paid $6 for everygolden contract sold, but only 2 percent for everyregularcontract.After one of the first meetings where this wasraised Harvey checked it out with the Rosemont unit, wentback to his employees in the contract department, toldthem of the situation, and advised them that pursuant totheir decision it would retain the present systemat Posenor institute a system to comport with Rosemont. Almostimmediately thereafter the contract solicitors conducted avote among themselves and the majority decision was tochange to the Rosemont system. Harvey was so advisedand less than a day after being advised announced that therate of commission would be changed to reflect the Rose-mont rates. As to the impact on the earning capacity of theindividual employee, that would depend upon the individu-al employee's peculiartalentsto sell one type of policyrather than the other. The record indicates that some em-ployees concentrated on selling golden contracts, and that,therefore, when the system was changed to reduce the rateof golden contracts and increase the rate of regular con-tracts theirearningswould have been impacted. Thus, theemployer argues that no benefit was instituted prior to theelection to affect the outcome of the election and that itwas "six of one and half a dozen of the other." I agree withthe employer that the evidence is not sufficient to establish 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the earnings of the contract solicitors generally in-creased by these changes in working conditions prior to theelection.But, in any event,the record is clear that thechange arose as a result of an expression of preference byemployees as to their mode of compensation,and a changewas effectuated prior to the election.Theywere grantedwhat they considered to be a benefit. Moreover, the grant-ing of this benefit was a clear signal to all employees thatother complaints would be remedied.Finally, a question raised by numerous employees atthese meetings was whether or nottheywere to receive anexpected wage increase on August 1, 1975. The granting ofan annual wage increase at the Posen service center is di-rectly geared to the granting of a wage increase at theRosemont,Illinois, service center. This has been broughtaboutas a resultof a deliberate national policy of the Re-spondent. That policy was described by Brousard as fol-lows: Respondent has numerous contracts withLocal 743,but its negotiations with Local 743 are part of a largergroup. That is to say that the International Union main-tains a Montgomery Ward council composed of represen-tatives of local unions throughout the country which repre-sent various Montgomery Ward facilities including ninecatalog houses. Each catalog house is represented by a lo-cal of the Teamsters union. Seven of the nine catalog hous-es are adjacent to a retail store outlet which is also repre-sentedby the same local of the Teamsters union.Twenty-five to thirty retail stores are represented by Team-sters locals as well as several large distribution centers. Ineach of the nine catalog house locations there are also anumber of other facilities that are represented by Team-sters locals and one of those facilities or functions are re-pair service centers such as the Posen service center andthe Rosemont service center in Illinois.Within the servicecenters are units composed of customer service techniciansand clerical employees.Brousard explained that central ne-gotiations with the Teamsters union take place for the ninecatalog houses, the attached stores, the detached stores,and the distribution centers. The negotiations are simulta-neously conducted in Chicago. The Montgomery Wardcouncil is presided over by Donald Peters, who is also thepresident of Local 743. As a result of the centralized bar-gaining, one basic contract is negotiated for all nine cata-log houses,but each catalog house negotiates its own indi-vidual contract which provides variations for wage ratesfor each location and perhaps a variation on holiday pay.With respect to provisions covering seniority, arbitration,grievance procedures,work assignments,etc., the contractsare identicalas istruewith the basic contract with theretail store facilities.With respect to the repair serviceunits, they are part of the "metro district contract." Thus,the Rosemont contract is part of the "Chicago metro dis-trict" contract which also covers the Franklin Park ware-house catalog sales unit,repair service units. The contractsare identical for the most part except for the variation inthe wage rates. The benefit program includes group insur-ance program, the long term disability program, the retire-ment program, the vacation program, employee discounts,jury pay, funeral pay, and at one time the profit-sharingprogram which now is no longer in existence.The benefitprogram is identical in all of the Respondent's contractswith the Teamsters union.The Teamsters contracts cover atotal of 15,000 employees. The Respondent employs ap-proximately 125,000. The companywide benefit programfor all 125,000 employees is the same whether they arerepresented by the Teamsters union,other labor organiza-tions, or whether they are represented by no union. Thesole exception involves the Respondent's private truckingoperation called the "ward fleet" whereby the over-the-road drivers contribute to the Teamsters health and welfarepension fund. All other Respondent drivers possess thesame benefits as other employees. The centralized bargain-ing is held pursuant to mutual agreement of the Union andthe Respondent.The Unionpresents at the centralized ne-gotiations a consolidated list of proposals for each separateunit. Separate negotiations take place with the various lo-cal representatives in which individual concerns are dis-cussed.However, despite the fact that there is one basicbenefit program and a basic contract,minor variations inconditions of employment do occur, as, for example, theissuance of handtools at Rosemont and the amount of pre-mium paid contract solicitors at Rosemont is not coveredby the union contract.Withrespect to the nonunionized facilities, it isRespondent'sdeliberate nationwidepolicyreferred to asthe "tandem policy" to implement all the economic fea-tures of the union contract at tandem nonunionized loca-tions.This was the Respondent's practice with respect totheGary service center where it implemented the wagerates, payment of overtime, holidays, etc., which were ne-gotiated at the Rosemont service center. That practice con-tinued to be applied after the transfer of the Gary servicecenter to Posen,Illinois.The annual wage increase imple-mented at Rosemont on August 1, 1975, was also sched-uled to have been effectuated at Posen on the same date.The increase included a general wage increase plus a cost-of-living allowance.Brousard and Harvey also testifiedthat it was the Respondent's policy to pay the clerical em-ployees at Posen 10 cents per hour more than was paid tothe clerical employees at Rosemont. This testimony wasuncontradicted. Harvey discovered, however, after review-ing the discussions at the preelection meetings that not allclericals at Posen were paid the additional 10 cents perhour as required by that policy.The tandem policy with respect to the annual wage in-crease was, of course, well known by the employees and agreat number of questions arose as to whether they weregoing to receive their annual wage increase on August 1.Brousard testified that his response to the questions regard-ing the status of the scheduled wage increase was that if theUnion failed to obtain a majority on the July 25 electionthen the increase would be granted, but if the Union didobtain a majority the matter would be negotiated with theUnion. He told the employees that he had no way of know-ing how quickly negotiations would take and how soon acontract would be executed. He conceded that sometimesnegotiations can be protracted and at one meeting he indi-cated that it could take as long as 6 months. He concededthat he did refer to a unit in Tampa, Florida, which wascertified in December and thereafter a contract was execu-ted on June 1. Brousard stated that he told the employeesthat retroactivity is also negotiable. In substance this com- MONTGOMERY WARD & CO., INCORPORATED117ports with the testimony of most of General Counsel's wit-nesses.Harvey testified that he recalled Brousard statingthat if the Union won the election: "that from that pointon everything was negotiable because they would be . . . itwould be between the two the Union and the company tonegotiate these things." Based on my observation of Brous-ard as a witness, his ability to recall, to place statementswithin context, and the substantial corroboration of hisversion by most other General Counsel witnesses, I discre-dit the version of General Counsel witness Michael Youngthat Brousard stated flatly that the employees "won't get acost of living raise" if the Union wins. However, it is quiteclear from Brousard's testimony and the testimony of Gen-eral Counsel's witnesses that the message to the employeeswas if the Union did not win the election on July 25, theAugust 1 increase would be effectuated automatically inaccord with the employer's tandem policy; but if theUnion did receive a majority of ballots cast on the Fridayelection on July 25 the wage increase would be deferredand its ultimate fate subject to the give and take of collec-tive bargaining. The obvious implication was that it couldbe lost entirely or effectuated later with or without retroac-tivity.The Union failed to obtain a majority of ballots at theelection, and the Respondent put into effect on August 1,1975, in accord with its tandem policy with Rosemont, an8-percent increase in wages plus a 12-percent cost-of-livingincrease. Additionally those clerical employees, who werenot paid at the 10 percent an hour in excess of the Rose-mont rate were also brought up an additional 10 cents anhour. August 1, of course, was the fifth working day fol-lowing the election and the last day on which objections tothe election could be timely filed.It is important to keep in mind that a discussion of thewage increase during the meetings was intimately connect-ed to and within the context of Brousard's message to theemployees that there was no reason for them to seek unionrepresentation because of the employer's nationally prede-termined tandem policy. Thus, Duck testified: "he couldn'tsee how we wanted it . . . we had everything that Rose-mont had...." Joy Pichler's credible testimony was thatshe asked if the Union would be able to obtain a job bid-ding procedure and the response was: "They said it didn'tmatter that supervisors could hire and place employeeswhere they want to." DeSalvo testified that the employeeswere told that they would get the same benefits as Rose-mont plus they would have to pay dues. Dorothy Wardtestified that Brousard stated. "The Union would not be ofany help to us at all . . . it could not negotiate anything..we would be paying out dues for nothing...." JackLaubaugh, an outside technician, testified that Brousardstated that there was no real need for a union because theemployees were receiving the same benefits as Rosemont.Michael Young testified that Brousard stated "that hedoubted recognition would help our bargaining powersince we already have all the benefits of our brother satel-liteRosemont " Henry Tillman testified that Brousard told31t should be noted that there were five determinative challenges thatremained to be disposed of before certification could issue even if no objec-tions were filedhis group that the Union would be of no advantage.Brousard's rebuttal to this testimony was as follows:Q. (By Mr. Curran) There was testimony here rela-tive to a statement that you would have made sayingthat if the union won that you would not negotiateanything that the employees would get the same con-tract at Rosemont. Do you recall anything along thoselines?A. I say that probably, in most of the meetings, thatif the union won that we would negotiate a contract.Idid tell the people that we had presently in thecompany uniform benefits, in the course of these dis-cussions we had uniform benefit programs nationwidewhich were incorporated in our union contracts, I saidthe wages and benefits were subject to bargaining, butI told them that our bargaining experience resulted inour still having uniform programs, but I, in fact, wasvery careful to make it clear to them that wages, andbenefits were bargainable subjects, but I did tell themthat they were personally receiving the same things asRosemont, that they had had identical benefits atRosemont as the Rosemont employees benefit pro-grams that were in their contract were the same astheir benefits programs and, probably, at a couple ofmeetings had suggested to them that they could decidefor themselves as to what they thought they could bar-gain something different than that employees at Rose-mont than we did for other employees.On cross-examination Brousard testified:Q. (By Mr. Rubin) All right Mr. Brousard you havetold us on at least two occasions, I believe, that youtold the employees that you personally did not under-stand why any of them would want a union or wordsto the effect?A.Words to that effect, yesQ. Am I correct that that was your raising of thiswas as part of your campaign, which is embodied inthe small group meetings?A Well, to explain to them that they are receivingthe same benefits as union employees, yes, that cer-tainly is part of it.Q. And to explain to them the Company's point ofview, there is no need for a union, right?A Yes, yes.Iconclude that Brousard in effect told the employeesthat they automatically would receive the same benefits asthe unionized Posen operation if they did not select theUnion, whereas if they selected the Union, albeit the em-ployer would go through the motions of negotiation of anew contract, any such contract would inevitably obtainthe same predetermined nationwide benefits and wagerates as was granted at Posen. Even under Brousard's ver-sion the message was clear, a union victory would be afutility, and that in no event would union representationresult in improvements of working conditions.IVANALYSIS AND CONCLUSIONSI find that the Respondent has violated Section 8(a)(1) ofthe Act by conducting a series of meetings of employees 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin a few days of the scheduled election during which itsolicited its employees' complaints and implicitly promisedto remedy those complaints, for the purpose of erodingsupport among the employees for the Union immediatelyprior to the election.Reliance Electric Company,MadisonPlantMechanical Drives Division,191NLRB 44 (1971),enfd 457 F.2d 503 (C.A. 6, 1972);Shulman's Inc of Nor-folk,208 NLRB 772 (1974);Ken McKenzie's, Inc, 221NLRB 489 (1975);Litton Dental Products Division of LittonIndustrial Products, Inc.,221 NLRB 700 (1975). I concludethat the employer additionally violated Section 8(a)(1) ofthe Act by remedying the complaint of the telephonesolici-tors regarding their mode of commission payment prior tothe electionIfurther find that Respondent violated the Act by in-forming the employees that their wage increase would notbe implemented as scheduled if the Union won the elec-tion. Respondent's argument that Brousard was merely ex-plaining "the legal consequence of a union victory" is with-out merit. It is clear that if in the normal course of eventsemployees would have received a wageincreasethe merependency of a question concerning representation wouldnot impede implementation of such a raise. Rather, an em-ployer who withholds such increase and tells employeesthat the reason for the withholding is a pending petitionviolates the ActFlorida Steel Corporation,221 NLRB 3711975),GAF Corporation,196 NLRB 538 (1972),Montgom-eryWard and Co., Incorporated,187 NLRB 956 (1970). Thefact that a union has been certified does not justify anemployer's withholding of a wage increase that otherwisewould have been implemented in the absence of such certi-fication. The Board has found that an employer violatedthe Act where that employer withheld a promised wageincreasebecause in the interval between the promise andthe effective date of the wage increase the employees se-lected a union to represent them, and the employer antici-pated that wages would be part of any package it would beasked to agree to in a collective-bargainingagreementUnited Aircraft Corporation,Hamilton Standard Division(Boron Filament Plant),199 NLRB 658 (1972). Also, anemployer who advised his employees that the only reason apensionplan was not implemented was because of the un-certaintiesof prospective bargaining demands by a newlycertified union thereby violated Section 8(a)(1) of the Act.Tube-Lok Products, Eastern Division of PortlandWire &IronWorks,209 NLRB 666 (1974). Similar conduct isfound violative even in situations where there are appealspending contesting the certifications.Russell-Newman,Manufacturing Company, Inc,167NLRB 1112 (1967),enfd. 406 F.2d 1280 (C A. 5, 1969);Howard Johnson Com-pany,172 NLRB 763 (1968). Accordingly, I find that theRespondent violated Section 8(a)(1) of the Act bytelling itsemployees that the otherwise automatic wage increasewould not be granted in the event that the Union won theelection because such institution would be subject to nego-tiationwith the Union. I find this particularly violative inthe factual context of this case wherein the employees weretold of the futility of voting for a union.Additionally, I find that the employer violated the Actby not only accommodating the contract solicitors withrespect to the commission rate prior to the election but alsoby the accommodation of the outside service technicianscomplaint with respect to scheduling of calls a week afterthe election, and by the institution on the fifth working dayafter the election of a 10-cent-an-hour additional wage in-crease for certain clerical employees who had not been re-ceiving the additional 10-cent rate above the Rosemontclerical rate of compensation. Such action is clearly a re-ward to employees for voting against the union and notonly constitutes conduct sufficient to set aside an electionbut is also violative of the Act.Westminster CommunityHospital, Inc,221NLRB 185 (1975);Shulman's Inc ofNorfolk, supra,Ralph Printing & Lithographing Co,158NLRB 1353 (1966). Finally, I find that the employer byadvising its employees of the futility of seeking union rep-resentation not only interfered with the election as set forthin objection no. 1, but also violated Section 8(a)(1) of theAct.Montgomery Ward and Co, supra, Tube-Lok Products,supra;MontgomeryWard & Co, Inc,222 NLRB 965(1976).'With respect to the allegation in the complaint that theRespondent set up a regular system of monthly grievancemeetingswith employees I find that the recordcontainsinsufficient evidence to base a finding thereon and I rec-ommend that this allegation be dismissed.V. THE OBJECTIONSServiceThe Petitioner filed its objections to conduct affectingthe results of the election with the Regional Office on Au-gust 1, 1975. The last day for timely service of objectionswas the fifth working day after the election which wouldhave been August 1, 1975 The then secretary to the unionattorney (she is no longer employed by that firm) testifiedthat on July 30, 1975, she placed a copy of the objections tothe election in an envelope and had it stamped by the of-ficemeter machine and put it in the outgoing mail fordeposit in the mailbox. She testified that she could notrecall precisely the address used but that it was either thePosen address or the Respondent's State Street addresswhich is the same address of the Respondent's then coun-selDaniel Meany who represented the Respondent at therepresentation proceeding.Mr.Meany subsequently leftthe employ of the Respondent. Brousard testified that hetalked to the Board agent in charge of the case 2 weeksafter the election to inquire whether objections had beenfiled because he had received none. On August 12, 1975,the Union's attorney forwarded to Brousard a copy of theobjections with a covering letter indicating that he hadbeen informed that the Respondent's copy of the originalobjections dated July 30, 1975, had been mislaid Brousardtestified to receipt of the August 12 letter and attachedcopy of the objections shortly thereafter. The record con-tains only the testimony of Brousard that he informed aBoard agent of nonreceipt. Former counsel Meany was not° Although this was not alleged in the complaint as an 8(a)(I) violation, itwas fully litigated and closely related to the allegations in the complaint CfOmark-CCI. Inc.208 NLRB 725 (1974) MONTGOMERY WARD & CO., INCORPORATED119called to testify.(Meany is now an employee of the Re-gional office.)Respondent avers that it had not received atimely copy of the objections.Respondent argues that un-der Section 102.69(a) of the Board's Rules and Regulationsit is required that: "Copies of such objections shall imme-diately be served on the other parties by the party filingthem, and a statement of service shall be made." FurtherRespondent cites Section 102.112which provides that:"Service of papers by a party on other parties shall bemade by registered mail, or by certified mail, or in anymanner provided for the service of papers in a civil act bythe law of the State in which the hearing is pending."In itsbrief Respondent cites the Illinois Civil Practice Act, sec-tion 13.3,which provides personal service process and al-lows for mail service only on out-of-state defendants andonly then when accompanied by publication.Respondentargues that the objections should be rejected because theywere not timely received.The Board has held inSears Roebuck & Company,117NLRB522 (1957),that evidence that a copy of objectionssent by ordinary mail to an address given as a representa-tion proceeding by the other party is presumptive evidenceof receipt.Cf.Tri-CityPaving, Inc.,205 NLRB 174, 185(1973);ThieleTanning Company,128NLRB 19(1960);Frederick Sansone Co.,127 NLRB 1301,1302 (1960). I donot find the record evidence sufficient to overcome the pre-sumption of receipt.Moreover,the Board has statedinAlfred NicklesBakery,Inc,209 NLRB 1058,1059 (1974)."We do not say thatthere will be a `slavish'adherence to form rather than sub-stance.What we do say, however, is that in order to sup-port a variance or deviation from the clear requirements ofthe Board'sRules, there must be some showing that therehas been an honest attempt to substantially comply withthe requirements of the Rules, or, alternatively,a valid andcompelling reason why compliance was not possible withinthe time required by the Rules."It is my conclusion that, assuming nonreceipt until on orabout August 12, 1975, the circumstances in this case indi-cate that the Union made an "honest attempt to substan-tially comply with the requirements of the rules," and therehas been no demonstration of prejudice by late receipt. Cf.Certain-Teed Products Corporation,173 NLRB 229 (1968).5Substance of the objectionsNo evidence was submitted in support of Objections 6, 7,and 8, and the Union stated at the hearing that it did notwish to "press" these objections Accordingly, I recom-mend their dismissal.Petitioner alleges in Objection 3 that Respondent unlaw-fully interrogated employees as to their union wishes anddesires and engaged in surveillance of union activities and/or created the impression that union activities were beingkept under surveillance. I find no evidence sufficient towarrant a finding that Respondent by its supervisors en-gaged in interrogation of employees other than soliciting5 In view of the fact that the unfair labor practice charge had been filedon July 23, 1975, and alleged coercive conduct in the critical election periodRespondent could hardly have been surprisedthe complaints at the series of meetings, nor do I find suffi-cient evidence that the Respondent engaged in surveillanceor gave the impression of surveillance of its employees'union activities. One witness, contract solicitor DorothyWard, testified to a conversation that she had with Assis-tantManager Favuzzo on July 23, 1975, which she saidwas initiated by him in the contract section where he invit-ed her to the training room At the training room whenthey were alone at or about 4:30 p.m. she stated that heinquired of her if she had any "problems." She states thatshe asked him what he meant and he responded that "heheard that the girls at Rosemont were making more moneythan the girls at Posen." He refused to explain and stated"I have heard a lot of things about you." She asked him toexplain and he refused. Favuzzo also testified that he re-called having a conversation on or about that time withWard and that he initiated it because she looked somewhatdepressed, and he asked her what was bothering her. Theydid proceed to the training room where Favuzzo statesWard indicated that she was upset over having been trans-ferred some months earlier from the position of secretarytoHarvey to her present position. The witness did notstrikeme as the type of person who would brood formonths for such a demotion Favuzzo testified that Wardinvited him to call her at home and discuss the situationagainwhich in fact occurred subsequently Although IcreditWard's version of the conversation, I find that it ismuch too ambiguous and enigmatic to conclude that theRespondent by its agent, Favuzzo, engaged in interroga-tion of employees' union activity, or surveillance or creat-ing the impression of surveillance of union activities. Therebeing no other evidence in the record to support this objec-tion, I recommend that it be dismissed.With respect to Objection 5, the Union contends that theRespondent, by calling employees individually in smallgroups at the locus of management authority, interferedwith the election. The Respondent contends that thesemeetings were similar to those meetings that the employerconducted inNVF Company, Hartwell Division,210 NLRB663 (1974), which were found by the Board not to haveconstituted interference with an election. In that case theBoard rejected a broad,per se,application of thePeoplesDrugdoctrine,6 in regard to the practice of calling employ-ees individually or in small groups into a private area re-moved from the employees' normal work station. TheBoard concluded inNVFthat the employer did not inter-fere with the election by its general manager's conduct dur-ing the I-month period preceding the election in which hesummoned employees into his office in groups of five or sixto discuss the prospective election. In that case the Boardfound that there was no other place in which employeescould be interviewed other than the general manager's of-fice and, moreover, the general manager's remarks to em-ployees were noncoercive. The instant case is clearly distin-guishable As I have found above the employer engaged incoercive conduct violative of the Act in conducting theseries of meetings in this case. I therefore recommend thatObjection 5 should be sustained.The balance of the conduct set forth in the objections6 Peoples Drug Stores, inc,119 NLRB 634 (1957) 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDparallels conduct which I have concluded constitute viola-tions of Section 8(a)(1) of the Act Accordingly, I recom-mend that they be sustained and a second election be di-rected.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under Sec-tion 7 of the Act, in violation of Section 8(a)(l) of the Act.4.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5.By engaging in the aforesaid unlawful conduct, theemployer interfered with the free choice of employees inthe election.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I recommend that it be required tocease and desist therefrom and from any like or relatedconduct, and to post appropriate notices. The ChargingParty arguesin itsbrief that circumstances of this case, inparticular the testimony of Brousard that he utilizes smallgroup meetings of employees in preelection counterorgani-zational activities at other Respondent locations, warrant anationwide posting of noticesMy findings of violationsare limited to this particular location. The holding of smallgroup meetings and the presentation of an employer'spoint of view are not violative of the Actper seThe man-ner in which Respondent's agent, Brousard, effectuated histechnique at other locations therefore was not fully litigat-ed.Accordingly, I find that it would be unwarranted torecommend posting of notices other than at the Posen lo-cation which is the only location alleged in the complaintto have been involved hereinIt is further recommended that the election which washeld on July 25, 1975, be set aside and that Case 13-RC-13728 be remanded to the Regional Director for Region 13for the purpose of conducting a new election at such timethat he deems that such circumstances permit a free choiceof bargaining representative.On the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:changes in commission rates paid to contract employees,changes in procedures for canceling and reschedulingservicemen's appointments with customers, or other bene-fits,or promising to establish a regular system of monthlygrievance meetings with employees, or inviting employeestopresent their grievances with an express or impliedpromise that they will be remedied, for the purpose of in-fluencing employees to reject representation byWare-house,Mail Order, Office, Technical, and ProfessionalEmployees Union, Local No. 743, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any other labor or-ganization, provided, however, that nothing herein shall beconstrued as requiring Respondent to vary or abandon anyeconomic benefit or any term or condition of employmentwhich it has heretofore established.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act.(a)Post at its Posen, Illinois, facility copies of the at-tached notice marked "Appendix." 8 Copies of said noticeon forms provided by the Regional Director for Region 13,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon re-ceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 13, in writ-ing,within 20 days from the date of this Order, what stepshave been taken to comply herewith.In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesB In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXORDER7Respondent,Montgomery Ward & Co, Incorporated,Posen, Illinois, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Telling employees that in no event would union rep-resentation result in improvements in their conditions ofemployment, or telling employees that wage increaseswould not be granted as scheduled if a majority of employ-ees vote for a union, or announcing or putting into effectNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and complywith what it says.The National Labor Relations Act gives all employeesthese rights- MONTGOMERY WARD & CO., INCORPORATED121To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or mutu-al aid or protectionTo refrain from any and all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT tell employees that in no event wouldunion representation result in improvements in theirconditions of employment, or tell them that wage in-creases would not be granted as scheduled if a majori-ty of employees voted for a union, or announce or putinto effect changes in commission rates paid to con-tract employees, changes in procedures for cancelingand rescheduling servicemen's appointments with cus-tomers, or other benefits, or promise to establish aregular system of monthly grievance meetings withemployees, or invite employees to present their griev-ances with an express or implied promise that they willbe remedied, for the purpose of influencing employeesto reject representation byWarehouse, Mail Order,Office, Technical and Professional Employees Union,Local No. 743, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization,provided, however, that nothing herein shall be con-strued as requiring us to vary or abandon any eco-nomic benefit or any term or condition of employ-ment which we have heretofore established.WE WILL NOT in any like or related manner infringeon rights guaranteed employees by the National La-bor Relations Act.MONTGOMERY WARD& CO.,INCORPORATED